Citation Nr: 1302784	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-13 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified in April 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA examination in February 2010.  He testified at the April 2012 hearing that the condition of his back has been progressively worsening.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination for his back.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran indicated at the April 2012 hearing that he had a VA examination in 2008 at which the forward flexion of the lumbar spine was recorded as being 70 degrees.  He testified that he does not recall being able to achieve 70 degrees of forward flexion at the examination and that no measuring device was used.  The Board notes that the Veteran had a VA examination in December 2007 at which forward flexion was listed as being to 60 degrees.  At the February 2010 examination it was to 45 degrees.  Neither examination report indicates that a goniometer or other measuring device was used.  The examination at which forward flexion of the lumbosacral spine was listed at 70 degrees was in July 2006 and was for a prior claim for an increased evaluation.  Nonetheless, given the Veteran's testimony, when he has a new examination on remand, a goniometer or other measuring device must be used for range of motion testing.

The Veteran also testified at the April 2012 hearing that he was applying for longterm disability.  On remand he should be asked to provide information, and if necessary authorization, to allow the RO to request his disability records.

VA treatment records to May 2010 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from May 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Martinsburg, West Virginia, and all associated outpatient clinics, dated from May 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Request information from the Veteran regarding his longterm disability claim, and if necessary authorization, in order to obtain the records.  Contact the appropriate agency and request the Veteran's disability records, including all medical records and decisional documents. All attempts to obtain the records should be documented in the file.  If no records are found and additional requests would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to evaluate his low back disability.  The claims file must be made available to the examiner.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.  Range of motion should be measured with a goniometer or other measuring device.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service connected disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.
Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and give him an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


